Title: To Thomas Jefferson from Stephen Cathalan, Jr., 10 September 1792
From: Cathalan, Stephen, Jr.
To: Jefferson, Thomas


Bordeaux, 10 Sep. 1792. He arrived here on the 5th. Since his departure from Marseilles, wheat prices there have risen to £60₶. Wheat can still be freely  purchased and exported to foreign ports. But if free trade in this article should end, a horrid famine soon would ensue, for an abundance of wheat depends on high prices. The National Assembly has reduced the duty on tobacco imported on American and French vessels. [P.S.] Wheat will always be “£6. a 8.₶ per charge more at Marseilles than at Bordeaux.”
